DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 25, 27 and 33 are rejected for being indefinite as they disclose “context information” and it is not clear if this context information refers to the context of word segments or some other additional information associated with the context as the applicant’s specification does not clearly nor distinctly define what context information entails.  Claims 2, 4-24, 26, 28-32 and 34 are rejected for failing to cure the deficiencies of the claims from which they depend.
Claims 13 is rejected for being indefinite as it discloses “wherein the commodity word attributes include….style…” and it is not clear as what style refers to as the applicant’s specification does not clearly nor distinctly define what this style entails.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se.  Claim 33 is directed to a computer readable medium storing a computer program.  As described in the applicant’s specification, paragraph [00142] does not expressly and unambiguously limit that medium to solely non-transitory forms via definition or similar limiting language. Applicant’s specification does not disclose that this computer readable storage medium storing a computer program excludes transitory signals such that the claimed medium encompasses transitory forms and is ineligible.  Claim 33 therefore fails to definitely and clearly recite a medium that is non-transitory.  
Accordingly, claim 34 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as it fails to resolve the deficiencies of claim 33.

Claims 1, 25 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, a device comprising multiple components (a memory and a processor), and a computer readable storage medium which are statutory categories of invention. 
At step 2A, prong one, the claim(s) recite(s):
performing word segmenting on each commodity short text;
obtaining a document vector of the commodity short text according to context information of word segments of the commodity short text; 
clustering the commodity short texts in the data set according to document vectors; 
determining a cluster level weight of each word segment of the commodity short text in a category to which the commodity short text belongs; and 
determining a core word of the commodity short text according to the cluster level weight of each word segment.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a device,” “a memory,” “a processor,” and “a computer readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind and from being performed utilizing mathematical relationships and calculations.  For example, a user who has commodity short texts could perform word segmenting…, obtain a document vector of the commodity short text…, cluster the commodity short texts…, determine a cluster level weight…, and determine a core word of the commodity short text…of each word segment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite a mental process and mathematical calculations.


At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a device,” “a memory,” “a processor,” and “a computer readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim element is obtaining commodity short texts in a data set. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The limitation “obtaining commodity short texts in a data set” is insignificant pre-solution data gathering activities. There is nothing in the claims that integrates the judicial exception into a practical application.  Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Claims 2-24, 26-32 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, a device comprising multiple components (a memory and a processor), and a computer readable storage medium which are statutory categories of invention. 
At step 2A, prong one, the claim(s) recite(s):
wherein the determining a core word of the commodity short text according to the cluster level weight of each word segment comprises: determining a core word of the commodity short text according to the cluster level weight and at least one of a local weight or a document level weight of each word segment; wherein the local weight is determined in the following manner: determining one or more commodity word attributes of each word segment in the commodity short text; determining a word attribute weight corresponding to the word segment in the commodity short text according to a correspondence between commodity word attributes and word attribute weights; and determining a local weight of each word segment according to the word attribute weight of each word segment in 
wherein the obtaining a document vector of the commodity short text according to context information of word segments of the commodity short text comprises: determining a window parameter according to an average length of the commodity short texts in the data set; and performing computation by using a vector operation tool word2vec and taking the data set as an input corpus and taking the window parameter as a window size to obtain a document vector of the commodity short text in the data set;
wherein the determining cluster level weight of each word segment of the commodity short text in a category to which the commodity short text belongs comprises: calculating a chi-square value of each word segment of the commodity short text in the category to which the commodity short text belongs by using a chi-square formula; and determining a cluster level weight of each word segment of the commodity short text in the category to which the commodity short text belongs according to the chi-square value;
wherein the operations further comprise: obtaining a training corpus which includes commodity short texts for training; marking core words of the commodity short texts for training and commodity word attributes corresponding to the core words; and determining each word attribute weight corresponding to each commodity word attribute according to a ratio of a number of core words having the same commodity word10 Docket No. 516990US Preliminary Amendment attribute to a number of all core words in the training corpus, so as to obtain a correspondence between commodity word attributes and word attribute weights;
wherein, the determining a core word of the commodity short text according to the cluster level weight and at least one of a local weight or a document level weight of each word segment comprises: calculating a weighted sum of the cluster level weight and at least one of a local weight or a document level weight of each segment as a core weight of each word segment; and determining a word segment of which the value of core weight is the largest in the commodity short text as a core word of the commodity short text;
wherein the operations further comprise:11 Docket No. 516990US Preliminary Amendmentword segmenting each commodity short text in a training data set; marking core words and non-core words of each commodity short text in the training data set; calculating a cluster level weight and at least one of a local weight or a document level weight of each word segment in the training data set; and calculating a weighting coefficient of the cluster level weight and at least one of the local weight or the document level weight using a machine learning method according to the cluster level weight and at least one of the local weight or the document level weight of each word segment in the training data set by taking the core words as positive samples and taking the non-core words as negative samples; and 
wherein the operations further comprise: establishing a correspondence between search words used by users during searching and commodity short texts they clicked; marking the search words as core words of the corresponding commodity short texts, and marking the commodity word attributes 

At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of reciting “a device,” “a memory,” “a processor,” and “a computer readable storage medium” are configured to perform the operations. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a device,” “a memory,” “a processor,” and “a computer readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim elements are:
wherein, the commodity short texts include commodity title, commodity review or commodity information page content; 
wherein the commodity word attributes include one or more of brand, series name, category, style, noun, attribute word, and modifier.

‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. These limitations do not integrate the judicial exception into a practical application.  Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker (US 2015/0339288): summarizing single document articles for consumption on a user device; 
Desai (US 2012/0209853 ): techniques to efficiently find similar and near-duplication electronic messages and files; 
Fox (US 2003/0069873): an information retrieval and visualization system and related method for efficiently retrieving documents from a document database and for visually displaying the search results in a format readily comprehended and meaningful to the user; 
Rangan (US 2012/0209847): techniques for generating a semantic space for electronically stored information; 
Sathish (US 2016/0103932): dynamically modifying one or more elements of a User Interface (UI) based on a knowledge graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.